IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA                   : No. 16 MM 2018
                                                :
                                                :
               v.                               :
                                                :
                                                :
 JORDON SCOTT BROWN                             :
                                                :
                                                :
 PETITION OF: GREGORY EUGENE                    :
 DAVIDSON, ESQUIRE                              :




                                         ORDER



PER CURIAM

       AND NOW, this 27th day of March, 2018, in consideration of the Application for

Leave to Withdraw as Counsel, this matter is REMANDED to the Court of Common Pleas

of Huntingdon County for that court to determine whether Petitioner’s lawyer should be

granted leave to withdraw. See Pa.R.Crim.P. 120(B) (providing that an attorney may not

unilaterally withdraw his or her appearance with respect to a criminal defendant; rather,

a court must determine whether leave to withdraw is warranted).

       If the attorney is permitted to withdraw, the court is DIRECTED to resolve any

issues relative to Petitioner being appointed counsel or granted leave to proceed pro se.

The Court of Common Pleas of Huntingdon County is DIRECTED to enter its order

regarding this remand within 45 days and to promptly notify this Court of its determination.